—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated January 27, 2000, denying the petitioner’s request to be released on parole, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Dutchess County (Beisner, J.), dated January 9, 2001, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has been released on parole. Therefore, the appeal has been rendered academic. Under the circumstances, we find that this case does not present a question that would warrant an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Wilson v Russi, 211 AD2d 683). Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.